Citation Nr: 0430176	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for PTSD.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, private 
attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  These matters come before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  In April 2004, 
the Court endorsed the motions of the parties, vacated the 
portions of a March 2003 Board decision that denied the 
claims on appeal, and remanded the matters for readjudication 
consistent with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  (The 
veteran did not appeal the portions of the April 2004 Board 
decision denying earlier effective dates.  The decision with 
regard to those matters is final.)  

The case was originally before the Board on appeal from a 
June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which, in pertinent part, granted service connection and the 
current ratings for PTSD and Tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2002, the veteran's attorney had asked that the case 
be immediately sent to the Board.  In separate motions before 
the Court, the parties asserted essentially that the Board 
had failed to inform the veteran of the information and 
evidence required to substantiate his PTSD claim and that VA 
failed to notify him as to which evidence he was responsible 
for furnishing and which evidence VA would assist in 
obtaining.  The appellant's attorney also indicated there was 
inadequate VCAA notice as to the claim involving the rating 
for tinnitus.  Both parties specifically cite the duty to 
notify provisions in the VCAA, as interpreted by the Court's 
decisions in Quartuccio v.  Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The appellant's attorney also asserted in his motion that the 
case must be returned to the agency of original jurisdiction 
(AOJ) for RO review in light of VCAA.  

The Court Order endorsing motions is now the "law of the 
case."  Accordingly, the case is remanded for the following:

1.  The veteran's attorney alleges 
deficiencies in VCAA notice and 
essentially pleads ignorance of the VCAA.  
Accordingly, the RO should issue a VCAA 
letter (and follow-up with any necessary 
action) to ensure that all notification 
and assistance mandated by the VCAA are 
provided in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and all 
interpretative Court decisions, 
specifically including those cited in the 
motions (and noted above).  The veteran 
and his attorney must be specifically 
advised of what is necessary to establish 
entitlement to the benefits sought, and 
of his and VA's respective 
responsibilities in claims development.  
With regard to his claim for a rating in 
excess of 10 percent for tinnitus, the 
veteran should be specifically notified 
of the criteria for rating tinnitus, of 
VAOPGCPREC 2-2004, and of what is 
necessary to establish an extraschedular 
rating.  To forestall further delay, the 
veteran's attorney should be asked to 
specify whether he is satisfied with the 
RO's VCAA compliance (and if not, to 
identify any further alleged 
deficiencies).  If the response is 
negative, all reasonable further notice 
should be provided.    

2.  The RO should then readjudicate the 
matters on appeal, specifically 
considering the VCAA.  If either benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


